Title: From James Madison to Richard Rush, 9 September 1815
From: Madison, James
To: Rush, Richard


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 9. 1815.
                    
                    I return you the note of your conversation in the year   with Miranda. It presents him in a favorable and interesting point of view, and it can scarcely be doubted that he possessed a mind of more than an ordinary stature, improved by diversified acquirements: I suspect however that his greatest talent lay in giving them a bold relief by a colloquial eloquence. In the single conversation I had with him, he made something like the same impression on me as he did on you. His subsequent conduct in the U.S. and his career and degradation after he left them, mark a character of very little respectability. It is possible however that we have seen it through a disfiguring medium; & I must do him, the justice to admit that he did not pervert what was said to him by the Executive, in the full degree laid to his charge. I do not mean that any said to him, countenanced illegal proceedings in relation to Spanish America, but that he did not in every case at least, pretend that he had received this countenance. I found the remark particularly on the voluntary Statement, long since in print, by Col: now Genl. W. Smith from which it appears that Miranda did not give him to understand that the Executive would tolerate violations of the law. Although this view of the subject be unfavorable to Col: Smith, unless it be with respect to his candor, it does credit to Miranda. Whether he be entitled to a like credit, in all his communications with his partizans, may be questioned.
                    Sepr. 10. I find by a letter just recd from Mr. Dallas (in N. York) that his first impressions were not in favor of a Call of Congress; and I think it probable they will not change on further consideration of the subject. Perhaps indeed it would attach a magnified importance to the Commercial stipulations to take such a step with the sole view of giving them an earlier date of a very few, two or 3, weeks only. Accept my cordial regards
                    
                        
                            James Madison
                        
                    
                 